OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be modified by reinstating the complaint against defendants Foster and New York City Health and Hospitals Corporation and granting a new trial as against those defendants and, as so modified, affirmed, with costs to plaintiff against defendants Foster and New York City Health and Hospitals Corporation and with costs to defendant City of New York against plaintiff.
As submitted to the jury, the pivotal issue in this case was *847whether, at 12:45 p.m. on July 17, 1975, the life of plaintiffs decedent could have been saved if blood had been properly transfused. Dr. Foster’s own testimony, the testimony of plaintiffs expert, Dr. Nearenberg, and the portion of the examination before trial of Dr. Cehelsky which was read at trial all indicated that she was alive at that time and that a transfusion could have saved her life. That there was evidence to the contrary does not justify dismissing the complaint on the ground that the jury’s verdict was not based on legally sufficient evidence; rather, such determination is only proper when " 'there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [jurors] to the [contrary] conclusion reached by the jury on the basis of the evidence presented at trial’ (Cohen v Hallmark Cards, 45 NY2d 493, 499)” (Leyva v Levy, 69 NY2d 847 [decided herewith]). A new trial is required because the Appellate Division’s order of reversal was on the facts as well (Cohen v Hallmark Cards, 45 NY2d 493, 498, supra).
The action as against defendant City of New York was, however, properly dismissed. It is an entity separate and distinct from the New York City Health and Hospitals Corporation (Brennan v City of New York, 59 NY2d 791), and plaintiff failed to demonstrate at trial any factual predicate for imposing liability upon the City.
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur in memorandum; Judge Alexander taking no part.
Order modified, etc.